DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/952,330 filed 11/19/2020.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim limitations “extracting”, “performing lithography”, “forming”, “performing correction”, “performing a mask tape-out” in claims 1, 7, 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. More over claim limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations use the terms “extracting”, “performing lithography”, “forming”, “performing correction”, “performing a mask tape-out” that are non-structural term having no specific structural meaning for performing the claimed function; (B) the terms “extracting”, “performing lithography”, “forming”, “performing correction”, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Patent Application Publication 2012/0237859).
With respect to claim 1 Yang et al. teaches An optical proximity correction method (Abstract), comprising: 
(extracting first patterns 300, 320 (paragraphs [0075]; Fig. 3)); 
performing lithography on at least a part of the first patterns to form first-first patterns (exposing/performing lithography on at least at first point 301, 321 to form first pattern on the first patterns 300 (paragraph [0074]; Fig. 3)); 
forming the first-first patterns at positions where the first patterns are formed (forming first pattern at first point 301/321/positions where on the first patterns 300 are formed (paragraph [0074]); and
performing correction on the pattern mask on which the first-first patterns are formed (determining a value of critical dimensions/CD for first patterns on the first patterns 300 (paragraphs [0075], [0076]) and performing correction on the determined values of CD (paragraphs [0007], [0045], [0102])).
With respect to claim 7 Yang et al. teaches An optical proximity correction method (Abstract), comprising: 
extracting first patterns and second patterns from a pattern mask (extracting first set of patterns 300, 320 and second set of patterns 340, 360 (paragraphs [0075], [0078]; Fig. 10)); 
performing lithography on at least a part of the first patterns to form first-first patterns (exposing/performing lithography on at least at first point 301, 321 to form first pattern on the first patterns 300 (paragraph [0074]; Fig. 10)); 
performing lithography on at least a part of the second patterns to form second-first patterns (exposing/performing lithography on at least at first point 341, 361 to form first pattern on the first patterns 340/360 (paragraph [0080]; Fig. 10)); 
(forming first pattern at first point 301/321/positions where on the first patterns 300 are formed (paragraph [0080]);; 
forming the second-first patterns at positions where the second patterns are formed (forming first pattern at first point/positions where on the first patterns 340/360 are formed (paragraph [0081]); 
performing correction on the pattern mask on which the first-first patterns and the second-first patterns are formed (determining a value of critical dimensions/CD for first patterns on the first patterns 300/320 and first patterns on the second patterns 340/360 (paragraphs [0075], [0076], [0079], [0081]) and performing correction on the determined values of CD (paragraphs [0007], [0045], [0102])).
With respect to claims 2-4, 8-13 Yang et al. teaches:
Claims 2, 8: wherein the first patterns are the same patterns (paragraph [0076] Fig. 10).
Claims 3, 9: wherein performing lithography includes performing lithography only on one of the first patterns (paragraph [0074]).
Claims 4, 13: wherein performing correction includes determining whether a mask rule check is violated (paragraph [0005]).
Claim 10: wherein the second patterns are the same patterns (Fig. 10).
Claim 11: wherein performing lithography includes performing lithography only on one of the second patterns (paragraph [0079]).
Claim 12: wherein the first patterns are different from the second patterns (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claims 1, 4, 7, 13 above, and further in view of VAN DEN BRINK et al. (US Patent Application Publication 2021/0216697).
With respect to claims 5-6, 14-15 Yang et al. teaches limitations of claims 1, 4, 7, 13 from which claims depend. However Yang et al. lacks specifics regarding an edge placement error (EPE) and performing inverse lithography technology (ILT). VAN DEN BRINK et al. teaches:
Claims 5, 14:  wherein performing correction includes reducing an edge placement error (EPE) (paragraphs [0053], [0133]).
Claims 6, 15: wherein performing lithography includes performing inverse lithography technology (ILT) (paragraphs [0009], [0073], [0078]).
. 

12.	Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent Application Publication 2012/0237859) in view of Wang et al. (US Patent 8,627,241).
With respect to claim 16 Yang et al. teaches A method of fabricating a mask (paragraph [0002]), the method comprising: 
producing a pattern mask with a designed layout (paragraph [0002]); 
performing lithography on at least a part of first patterns in the pattern mask to form first-first patterns (exposing/performing lithography on at least at first point 301, 321 to form first pattern on the first patterns 300 (paragraph [0074]; Fig. 3)); 
forming the first-first patterns at positions where the first patterns are formed (forming first pattern at first point 301/321/positions where on the first patterns 300 are formed (paragraph [0074]);
performing a correction on the pattern mask on which the first-first patterns are formed to correct an optical proximity effect (determining a value of critical dimensions/CD for first patterns on the first patterns 300 (paragraphs [0075], [0076]) and performing correction on the determined values of CD (paragraphs [0007], [0045], [0102])); and 
However Yang et al. lacks specifics regarding performing a mask tape-out. Wang et al. teaches:
performing a mask tape-out (MTO) on the pattern mask in which the optical proximity effect has been corrected (col. 7, ll.5-12).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Wang et al. to teach specific subject matter Yang et al. does not teach, because it provides a method for IC design and mask making to effectively and efficiently tuning IC pattern (col. 1, ll.28-29).
	With respect to claims 17-18 Yang et al. teaches:
Claim 17: wherein the first patterns are the same patterns (paragraph [0076] Fig. 10).
Claim 18: wherein performing lithography includes performing lithography only on one of the first patterns (paragraph [0074]).

13.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as in view of Wang et al. applied to claim 16 above, and further in view of VAN DEN BRINK et al. (US Patent Application Publication 2021/0216697).
With respect to claims 19-20 Yang et al. in view of Wang et al. teaches limitations of claim 16, from which claims depend. However Yang et al. in view of Wang et al. lacks specifics regarding an edge placement error (EPE) and performing inverse lithography technology (ILT). VAN DEN BRINK et al. teaches:
19: wherein performing correction includes determining whether a mask rule check is violated and reducing an edge placement error (EPE) (paragraphs [0053], [0133]).
Claim 20: wherein performing lithography includes performing inverse lithography technology (ILT) (paragraphs [0009], [0073], [0078]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used VAN DEN BRINK et al. to teach specific subject matter Yang et al. in view of Wang et al. does not teach, because it provides benefits such as (i) improved accuracy of prediction of, for example, a mask pattern and/or a wafer pattern, (ii) substantially reduced runtime (e.g., by more than 10x , 100x, etc.) for any design layout for which a mask layout may be determined, which may also improve the computation time of the computer(s) used in the patterning process (paragraph [0077]).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/29/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851